In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                               No. 7-785V
                                          (Not to be published)

*********************************
                                                             *
DANIEL THRASHER and KIMBERLY THRASHER                        *
Surviving parents and legal representative of a minor child, *
COURTNEY THRASHER, deceased,                                 *
                                                             *
                      Petitioners,                           *                     Filed: August 25, 2014
                                                             *
              v.                                             *
                                                             *
SECRETARY OF HEALTH                                          *
AND HUMAN SERVICES,                                          *                     Decision by Stipulation;
                                                             *                     Attorneys’ Fees & Costs
                                                             *
                      Respondent.                            *
                                                             *
*********************************


Ramon Rodriguez, III, Rawls, McNelis, and Mitchell, Richmond, VA, for Petitioners.

Glenn A. MacLeod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION 1

       On November 8, 2007, Daniel Thrasher and Kimberly Thrasher, as parents and legal
representatives of vaccine Courtney Thrasher, deceased, filed a petition on behalf of their

1
   Because this decision contains a reasoned explanation for my action in this case, it will be posted on the United
States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, §
205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C §
300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds of confidential
information. To do so, Vaccine Rule 18(b) permit each party 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
seeking compensation under the National Vaccine Injury Compensation Program. On January
24, 2014, I issued a decision finding the parties’ stipulation to be reasonable and granting the
Petitioners the award outlined by the stipulation.

        On August 22, 2014, counsel for both parties filed another joint stipulation, this time
regarding attorneys’ fees and costs. The parties have stipulated that Petitioners’ counsel should
receive a lump sum of $33,395.00 in the form of a check jointly payable to Petitioners and
Petitioners’ counsel. This amount represents a sum to which Respondent does not object. In
addition, in accordance with General Order #9, Petitioners filed a statement on August 22, 2014,
indicating that he had incurred $155.00 reimbursable costs in pursuit of their claim.

       I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award should be made in the form of a check jointly payable to Petitioners and Petitioners’
counsel, Ramon Rodriguez, III , Esq., in the amount of $33,395.00. In the absence of a motion
for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation. 2


         IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing (jointly or separately) notices
renouncing their right to seek review.